Exhibit FOR IMMEDIATE RELEASE: February 6, 2008 CONTACT: Doug Hemer Aetrium Incorporated (651) 773-4274 NASDAQ: ATRM AETRIUM REPORTS STRONG FOURTH QUARTER AND YEAR-END 2007 RESULTS St. Paul, Minn (2/6/08)—Aetrium Incorporated (Nasdaq:ATRM) today announced results for its 2007 fiscal year and fourth quarter ended December 31, 2007. Revenue for the fourth quarter of 2007 was $9,315,000, up 84% from $5,073,000 in the fourth quarter of 2006. Income from continuing operations for the fourth quarter of 2007 was $4,153,000, or $0.38 per diluted share, as compared with $751,000, or $0.07 per diluted share, in the fourth quarter of 2006. The fourth quarter of 2007 resultsincluded a tax benefit of $2,317,000, offset in part by an obsolescence charge of $179,000 for a discontinued product. The net impact of the tax benefit and the obsolescence charge was to increase Aetrium’s income from continuing operations in the fourth quarter of 2007 from $2,015,000, or $0.18 per diluted share. The tax benefit resulted from reversing a portion of the company’s valuation allowance for its deferred tax assets. Income from continuing operations for the 2007 fiscal year was $6,697,000 or $0.62 per diluted share, on revenue of $27,990,000. This compares with income from continuing operations of $4,939,000, or $0.47 per diluted share, on revenue of $28,184,000 in 2006. The net impact of the $2,317,000 tax benefit and the obsolescence charge of $179,000 in the fourth quarter was to increase the company’s income from continuing operations for 2007 from $4,559,000, or $0.43 per diluted share. “We are pleased to have brought 2007 to a successful close with a very strong fourth quarter,” said Joseph C. Levesque, president and chief executive officer. “Revenue and pre-tax income in the fourth quarter matched our highest level since 2000. Excluding the discontinued product line obsolescence charge, our gross margin was 51%, in keeping with our long-term goal. The quarter demonstrated that our business model generates significant incremental net income to the bottom line as our revenues increase.” “While revenues were very strong in the fourth quarter, our bookings for the quarter were below parity,” Mr. Levesque continued. “This reflected in part the large number of orders we received at the end of our third quarter, some of which were expected to fall into the fourth quarter. However, we believe it also reflected a cautiousness among our customers as they assess the potential impact of risks to the U.S. economy, a cautiousness that has continued into the first quarter.
